DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 10/19/21.

The application has been amended as follows: 

Claim 4 is being amended as follows:
4. The medical check valve of Claim 3, wherein the the first and second support members are positioned 180 degrees apart about the disc.
	
Claim 29 is being amended as follows:
29. 	The medical check valve of Claim 1, wherein no other than the first and second support members extend from the bottom surface of the flexible diaphragm.

Claim 33 is being amended as follows:
33. The medical manifold of Claim 32, wherein the first and second support members are positioned 180 degrees apart about the disc.

Claim 39 is being amended as follows:
other than the first and second support members extend from the bottom surface of the flexible diaphragm.

Allowable Subject Matter
Claims 1-9 and 29-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the applicant has amended the claim to require “wherein the flexible diaphragm has a first position in which the top surface is generally planar and is configured to seal against a fluid opening and a second position in which a portion between the first and second support members to form a concavity in the top surface about the line of symmetry and is configured to be displaced from the fluid opening.” Similar to what was noted in the reasons for allowance in the parent case (Application #15/179,760, now Patent #10,369,349), the examiner understands this language to mean that the concavity forms a partial cylinder around the line of symmetry. Although Zeddies et al. (US 4,005,710, hereafter ‘Zeddies’) discloses a medical check valve (see Figs. 1-3, “This invention relates to a simplified one-way disc valve” – lines 6-7 col. 1) for use in a medical device to provide one-way fluid flow between a first fluid location and a second fluid location (shown providing fluid flow between solution container 11 and needle 21 – see Figs. 1-3), said check valve comprising: a flexible diaphragm (valve member 25 which is described as “A freely movable, flexible valve member” – see para beginning line 34 col. 1) comprising a top surface (flat surface 33), a bottom surface (25), and a side wall (57) between the top surface and the bottom surface (see annotated Figs. 4 & 5 below, hereafter referred to collectively as “Fig. A”); a first support member extending from the bottom surface of the flexible diaphragm and a second support member extending from the bottom surface of the flexible diaphragm (see Fig. A), the first support member and second support member positioned to define a line of symmetry that bisects the bottom surface without passing through the first support member or the second support member (Fig. A); wherein the flexible diaphragm has a first position in which the top surface is generally planar and is flat surface 33 to seat against rim 30 and thereby seal off intake orifice 27”),

    PNG
    media_image1.png
    441
    755
    media_image1.png
    Greyscale

Zeddies is silent to wherein the flexible diaphragm has a second position in which a portion of the diaphragm is curved between the first and second support members to form a concavity in the top surface about the line of symmetry and is configured to be displaced from the fluid opening. The examiner did consider whether or not Zeddles would inherently meet these features, and while it may be possible that the diaphragm of Zeddles could flex in a manner such that a concavity would be formed in the top surface about the line of symmetry, MPEP 2112 states “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert”. It cannot be established that the amended claim features are necessarily present in Zeddles. Therefore claim 1 is being considered allowable over Zeddies, which is believed to be the closest prior art.
Claims 2-9 and 29 depend from claim 1.
As to claim 29, Zeddies discloses a medical manifold (see Figs. 1-3) comprising: a fluid channel (lumen/channel between body section 47 and reseal device 40 – see Fig. 2); a port (outlet tubular portion 20 + tubular portion 16 together comprising a port) in fluid communication with said fluid channel (Figs. 2, A freely movable, flexible valve member” – see para beginning line 34 col. 1) comprising a top surface (flat surface 33), a bottom surface (25), and a side wall (57) between the top surface and the bottom surface (see “Fig. A”); a first support member extending from the bottom surface of the flexible diaphragm and a second support member extending from the bottom surface of the flexible diaphragm (see Fig. A), the first support member and second support member positioned to define a line of symmetry that bisects the bottom surface without passing through the first support member or the second support member (Fig. A); wherein the flexible diaphragm has a first position (position seen in Fig. 3) in which the top surface is generally planar and is configured to seal against a fluid opening (see Fig. 3, lines 1-7 col. 4: “flat surface 33 to seat against rim 30 and thereby seal off intake orifice 27”) and wherein the flexible diaphragm has a second position (see Fig. 2). Zeddies however is silent to at least the limitations of wherein in the second position the top surface of the diaphragm is curved around the line of symmetry and the first and second support members remain in generally the same location in said port when the flexible diaphragm is in the first and second positions. As noted above, the diaphragm of Zeddies is described as “A freely movable, flexible valve member” (see para beginning line 34 col. 1) and it is important for the functionality of Zeddies that the diaphragm, which includes the first and second support members, is able to move (see line 49 col. 3 through line 31 col. 4). This is in contrast to the limitations required by claim 30 and seen in instant Figs. 12A-12B, where the first and second support members 120 remain in generally the same location in said port when the flexible diaphragm 110 is in the first and second positions. Therefore the examiner is of the stance that it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to have modified Zeddies to satisfy those features to which it is silent as doing so would likely impact the ability of the valve of Zeddies to operate.
Claims 31-39 depend from claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s Remarks submitted 10/01/2021 have been considered.
	In response to the applicant’s Remarks under the heading “Double Patenting Rejection” (page 7 of Remarks), the terminal disclaimer that was filed on 10/1/21 has obviated the previous double patenting rejection.
In response to the Remarks under the heading “Status of the Claims” (pages 7-8 of Remarks), the Remarks point out what was discussed during the 9/27/21 interview and summarize the status of the Dependent claims. The examiner agrees with these Remarks.

Terminal Disclaimer
The terminal disclaimer filed on 10/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent #10369349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/Examiner, Art Unit 3783